Motion Granted; Appeal Dismissed and Memorandum
Opinion filed June 14, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00470-CV
____________
 
ASSAD BOULOS, Appellant
 
V.
 
ESPERSON BUILDINGS, LLC AND ESPERSON BUILDINGS II, LLC,
Appellees
 

 
On Appeal from the 333rd District Court
Harris County, Texas
Trial Court Cause No. 2009-16870
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed February 19, 2010.  On June 6, 2011, the
parties filed a joint motion to dismiss the appeal.  See Tex. R. App. P.
42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices
Frost, Jamison, and McCally.